Exhibit 10.26

PUBLIC STORAGE

2016 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT 

﻿

THIS STOCK UNIT AGREEMENT (the “Agreement”) is made as of ______________ (the
“Grant Date”), by and between Public Storage (the “Trust”), and
__________________ (the “Grantee”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Trust’s 2016 Equity and
Performance-Based Incentive Compensation Plan (as amended from time to time, the
“Plan”).

WHEREAS, the Board of Trustees of the Trust has duly adopted, and the
shareholders of the Trust have duly approved, the Plan, which provides for the
grant to Service Providers of Stock Units relating to common shares of
beneficial ownership of the Trust, par value $.10 per share (the “Stock”), which
may be granted from time to time as the Committee so determines; and 

WHEREAS, the Trust has determined that it is desirable and in its best interests
to grant to the Grantee, pursuant to the Plan, Stock Units relating to a certain
number of shares of Stock as compensation for services rendered to the Trust,
and/or in order to provide the Grantee with an incentive to advance the
interests of the Trust, all according to the terms and conditions set forth
herein.

NOW,  THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Trust and the Grantee hereby agree
as follows:

1.



GRANT OF STOCK UNITS.

1.1Units Granted.

Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), the Trust hereby grants to the Grantee ________ Stock Units,
on the terms and subject to the conditions hereinafter set forth. 

1.2Separate Grants.

For purposes of vesting and the right to defer provided for in this Agreement,
the portion of the Stock Units that vest on each separate vesting date pursuant
to Section 2 shall be treated as a separate grant (a “Separate Grant”), and the
Grantee may make a separate deferral election with respect to each Separate
Grant.

2.



VESTING OF STOCK UNITS.

2.1.Service Requirement.

Rights in respect of [   ]% of the number of Stock Units specified in Section 1
above shall vest on each of the first [   ] anniversary[ies] of the Grant Date
[or insert vesting schedule], provided that the Grantee is in Service on the
applicable vesting date.  The period during which the Stock Units have not
vested and therefore are subject to a substantial risk of forfeiture is referred
to below as the “Restricted Period.”

2.2.



Restrictions on Transfer.

The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Stock Units.

2.3.



Delivery of Shares.

When any shares are paid to the Grantee (either upon vesting pursuant to Section
2.1 or 4 or later delivery if Grantee defers payment pursuant to Section 3), the
Trust shall deliver to the Grantee a certificate or electronic confirmation of
ownership, as applicable, for the number of shares of Stock represented by the
Stock Units which have been delivered to Grantee.  If the Grantee does not defer
payment of a Separate Grant pursuant to Section 3, such



1

 

PSA – Form of Award Agreement 4 – Executive Deferred RSU (Form 10-K Exhibit
10.26)

 

--------------------------------------------------------------------------------

 

Exhibit 10.26

delivery shall occur no later than March 15th of the calendar year following the
calendar year in which such Separate Grant vested.    Upon the issuance of the
shares, Grantee’s payment of the aggregate par value of the shares delivered to
Grantee will be deemed paid by Grantee’s past services to the Trust or its
Affiliates.

3.



RIGHT TO DEFER PAYMENT.

The Grantee may elect to defer the payment of the shares of Stock that would
otherwise be paid upon the vesting of Stock Units granted hereunder on the
following terms and conditions:

3.1Election Form.

An election to defer shall be made on a form provided to the Grantee by the
Trust.

3.2Election Requirements.

The Grantee may elect initially to defer the payment of the shares of Stock with
respect to each Separate Grant of Stock Units either in advance of the Grant
Date or within 30 days of the Grant Date, in each case in accordance with
Section 409A of the Code and the related Treasury Regulations (“Section
409A”).  The Grantee may elect subsequently to defer the payment of the shares
of Stock with respect to each Separate Grant of Stock Units that has not vested
on the following conditions:

(a)



The election to defer is made not less than 12 months prior to the vesting date
of the Separate Grant to which it relates;

(b)



The deferral is for a period of not less than five (5) years from the original
vesting date of such Separate Grant; and

(c)



Such election does not go into effect for at least 12 months from the date of
the election.

To the extent the foregoing conditions are satisfied, the issuance of the shares
of Stock relating to vested Stock Units for a Separate Grant shall be made in
accordance with Section 2.3 at the time and in accordance with the Grantee’s
deferral election.

3.3Specified Employee and Separation from Service.

If the Grantee is a “specified employee” (as defined in Section 409A) and the
Grantee’s deferral election calls for the payment to be made on a “separation
from service” (as defined in Section 409A), payment to the specified employee
may not be made before the date that is six months after the date of the
Grantee’s separation from service from the Trust or its Affiliates (or, if
earlier, the date of the Grantee’s death).

3.4Acceleration.

The issuance of the shares of Stock for deferred Separate Grants shall be
accelerated upon the Grantee’s death and upon the Grantee’s “disability” or a
“change in control” of the Trust (as such terms are defined in Section 409A) and
may be accelerated by the Grantee in the event of an “unforeseeable emergency”
(as defined in Section 409A) experienced by the Grantee to the extent payment of
the shares of Stock is needed to satisfy the emergency.

4.



TERMINATION OF SERVICE.

Upon the termination of the Grantee’s Service other than by reason of death or
Disability, any Stock Units held by the Grantee that have not vested shall
terminate immediately, and the Grantee shall forfeit any rights with respect to
such Stock Units.  (Stock Units that have vested and for which a deferral
election has been made will continue to be outstanding in accordance with the
terms of this Agreement.)  If the Grantee’s Service is terminated because of his
or her death or Disability, all Stock Units granted to Grantee pursuant to this
Agreement that have not previously vested shall immediately become vested.



2

 

PSA – Form of Award Agreement 4 – Executive Deferred RSU (Form 10-K Exhibit
10.26)

 

--------------------------------------------------------------------------------

 

Exhibit 10.26

5.



DIVIDEND AND VOTING RIGHTS.

The Grantee shall have none of the rights of a shareholder with respect to the
Stock Units.  Notwithstanding the foregoing, the Grantee shall be entitled to
receive, upon the Trust’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each Stock Unit held as of the record date for such
dividend equal to the per-share dividend paid on the shares of Stock, which cash
payment shall be made at the same time as the Trust’s payment of a cash dividend
on its outstanding shares of Stock.

6.



WITHHOLDING OF TAXES.

The Trust and any Affiliates shall have the right to deduct from payments of any
kind otherwise due to the Grantee any federal, state, or local taxes of any kind
required by law to be withheld with respect to the termination of the Restricted
Period or the issuance of shares with respect to the Stock Units.  At the
termination of the Restricted Period and/or the issuance of shares, the Grantee
shall pay to the Trust any amount that the Trust may reasonably determine to be
necessary to satisfy such withholding obligation.  The Grantee acknowledges that
at the termination of the Restricted Period with respect to Stock Units for
which a deferral election has been made pursuant to Section 3, the Grantee will
be obligated to pay at that time applicable FICA and Medicare taxes, even though
federal and state income taxes may be postponed until the deferral period
ends.  Subject to the prior approval of the Trust, which may be withheld by the
Trust in its sole discretion, the Grantee may elect to satisfy such obligations,
in whole or in part, (i) by causing the Trust to withhold shares of Stock
otherwise deliverable or (ii) by delivering to the Trust shares of Stock already
owned by the Grantee.  The shares of Stock so delivered or withheld shall have a
Fair Market Value equal to such withholding obligations.  The Fair Market Value
of the shares of Stock used to satisfy such withholding obligation shall be
determined by the Trust as of the date that the amount of tax to be withheld is
to be determined.  A Grantee who has made an election pursuant to this Section 6
may satisfy his or her withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

7.



DISCLAIMER OF RIGHTS.

No provision of this Agreement shall be construed to confer upon the Grantee the
right to continue in Service, or to interfere in any way with the right and
authority of the Trust or any Affiliate either to increase or decrease the
compensation of the Grantee at any time, or to terminate the Grantee’s Service.

8.



DATA PRIVACY.

To administer the Plan, the Trust may process personal data about the Grantee.
Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about the Grantee such as home address and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Trust to facilitate the administration of the Plan.  By accepting this grant,
the Grantee hereby gives express consent to the Trust to process any such
personal data. Grantee also gives express consent to the Trust to transfer any
such personal data outside the country in which Grantee works, including, with
respect to non-U.S. resident Grantees, to the United States, to transferees who
will include the Trust and other persons who are designated by the Trust to
administer the Plan.

9.



CONSENT TO ELECTRONIC DELIVERY OF MATERIALS.

The Trust may choose to deliver certain statutory materials relating to the Plan
in electronic form. By accepting this grant, Grantee agrees that the Trust may
deliver the Plan prospectus and any annual reports to Grantee in an electronic
format. If at any time Grantee would prefer to receive paper copies of these
documents, as Grantee is entitled to, the Trust would be pleased to provide
copies. Grantee will contact the Trust’s Legal Department to request paper
copies of these documents.

10.



INTERPRETATION OF THE AGREEMENT.

All decisions and interpretations made by the Committee with regard to any
question arising under the Plan or this Agreement shall be binding and
conclusive on the Trust and the Grantee and any other person.  In the event



3

 

PSA – Form of Award Agreement 4 – Executive Deferred RSU (Form 10-K Exhibit
10.26)

 

--------------------------------------------------------------------------------

 

Exhibit 10.26

that there is any inconsistency between the provisions of this Agreement and of
the Plan, the provisions of the Plan shall govern.

The grant of Stock Units under this Agreement is intended to comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted and administered to be in
compliance with Section 409A.  The Trust, however, will have no liability to the
Grantee if Section 409A is determined to apply and adversely affects Grantee.

Payment under this Agreement may not be accelerated upon a Change in Control
under the Plan, unless such Change in Control is also a “change in control” (as
defined in Section 409A) or unless otherwise permitted by Section 409A.  Upon a
Change in Control under the Plan that is not a “change in control” (as defined
in Section 409A), payment shall be made on the next payment date permitted by
Section 409A.

11.



GOVERNING LAW.

Except to the extent governed by provisions of the Code, this Agreement shall be
governed by the laws of the State of Maryland (but not including the choice of
law rules thereof).

12.



BINDING EFFECT.

Subject to all restrictions provided for in this Agreement and by applicable
law, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, transferees and assigns.

13.



CLAWBACK.

The Stock Units shall be subject to mandatory repayment by the Grantee to the
Trust to the extent the Grantee is, or in the future becomes, subject to (i) any
Trust “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable laws, or (ii) any applicable laws which impose
mandatory recoupment, under circumstances set forth in such applicable laws.

14.



ENTIRE AGREEMENT.

This Agreement, the deferral elections made under Section 3 (if any), and the
Plan constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated except by a written instrument signed by the
Trust and the Grantee; provided, however, that the Trust unilaterally may waive
any provision hereof in writing to the extent that such waiver does not
adversely affect the interests of the Grantee hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.





4

 

PSA – Form of Award Agreement 4 – Executive Deferred RSU (Form 10-K Exhibit
10.26)

 

--------------------------------------------------------------------------------

 

Exhibit 10.26



﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

GRANTEE:

PUBLIC STORAGE

﻿

 

__________________________________________

___________________________________________

Name:

Name:

﻿

Title:

﻿



Signature Page to the Stock Unit Agreement

 

--------------------------------------------------------------------------------